Appellant, H. H. W. Schuchman, as executor of the estate of his father, Philip F. Schuchman, filed an account charging himself with the amount of an inventory previously filed, which included an item of $30,000, representing sums of money paid to him by decedent over a period of months preceding the latter's death. Appellant then took credit in the account for $30,000, alleging it was a gift and explaining that he had inventoried the amount solely because he believed he was *Page 113 
obliged to do so for transfer tax purposes. Other residuary legatees excepted to this credit, and, at the hearing before the court below, the issue was whether the $30,000 paid by decedent to appellant constituted a gift or a loan. The court found that the transaction was a loan, surcharged the accountant with $30,000, plus interest, and subsequently dismissed appellant's exceptions to the adjudication.
The question at issue was one of fact, and there is evidence in the record to support the material findings on which the surcharge is based. We discover no error which requires a reversal.
The decree is affirmed at cost of appellant.